  Case 2:20-cv-11130-BAF ECF No. 18 filed 08/03/20                 PageID.128      Page 1 of 7



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

GREGORY A. NALEPKA,
#105291,

        Plaintiff,                                           Civil Action No. 20-CV-11130

vs.                                                          HON. BERNARD A. FRIEDMAN

LIVINGSTON COUNTY SHERIFF’S OFFICE, et al.,

      Defendants.
____________________________________________/

      OPINION AND ORDER REJECTING MAGISTRATE JUDGE’S REPORT AND
        RECOMMENDATION, AND DENYING PLAINTIFF’S MOTION FOR A
       TEMPORARY RESTRAINING ORDER OR PRELIMINARY INJUNCTION

                This matter is presently before the Court on plaintiff’s motion for a temporary

restraining order (“TRO”) or preliminary injunction [docket entry 3]. Magistrate Judge Patricia

T. Morris has issued a Report and Recommendation (“R&R”) in which she recommends that the

Court grant plaintiff’s motion. Defendant Michael Murphy, the Livingston County Sheriff, has

filed timely objections to the R&R. Plaintiff has not responded to defendant’s objections, and

the time for him to do so has expired. Pursuant to Fed. R. Civ. P. 72(b)(3), the Court “must

determine de novo any part of the magistrate judge’s disposition that has been properly objected

to. The district judge may accept, reject, or modify the recommended disposition . . . .”

                Plaintiff, an inmate at the Livingston County Jail in Howell, Michigan, claims that

defendants have violated his Eighth and Fourteenth Amendment rights by failing to take

sufficient precautions to prevent the spread of the coronavirus at the jail. The Court has

dismissed the remainder of plaintiff’s claims. The Court has also dismissed the complaint as to

all of the defendants except Murphy.
  Case 2:20-cv-11130-BAF ECF No. 18 filed 08/03/20                 PageID.129       Page 2 of 7



               The magistrate judge correctly noted the legal standards applicable to plaintiff’s

motion. She stated:

               When considering whether to issue preliminary injunctive relief,
               a court must balance the following four factors: (1) whether the
               movant has a strong likelihood of success on the merits; (2)
               whether the movant would suffer irreparable injury absent the
               injunction; (3) whether the injunction would cause substantial
               harm to others; and (4) whether the public interest would be
               served by the issuance of an injunction. Bays v. City of Fairborn,
               668 F.3d 814, 818-19 (6th Cir. 2012). Because preliminary relief
               is “an extraordinary remedy,” the movant must make a far more
               stringent showing of proof than that required to survive summary
               judgment. Winger v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24
               (2008); see Farnsworth v. Nationstar Mortg., LLC, 569 F. App’x
               421, 425 (6th Cir. 2014). “Although no one factor is controlling,”
               a movant who cannot demonstrate likelihood of success on the
               merits typically cannot attain preliminary relief. Gonzales v. Nat’l
               Bd. of Med. Exam’rs, 225 F.3d 620, 625 (6th Cir. 2000). Even so,
               plaintiffs need not present an “overwhelming” showing of
               potential success on the merits in order to prevail in their motion.
               Sellers v. Univ. of Rio Grande, 838 F. Supp. 2d 677, 679 (S.D.
               Ohio 2012). “[W]here a prison inmate seeks an order
               enjoining state prison officials, the court is required to proceed
               with the utmost care and must recognize the unique nature of the
               prison setting.” Sango v. Wakley, No. 1:14-cv-703, 2014 WL
               3894652, at *2 (W.D. Mich. Aug. 8, 2014).

Am. R&R at 5-6. See also Wilson v. Williams, 961 F.3d 829, 837 (6th Cir. 2020) (noting that

of the four factors “the likelihood of success on the merits often will be the determinative factor”

and that it is plaintiff’s burden to demonstrate his entitlement to relief). The magistrate judge

has recommended that plaintiff’s motion be granted based on his allegations that jail personnel

and inmates are not wearing masks or gloves and that inadequate measures are being taken to

sanitize surfaces or to test incoming inmates. The magistrate judge did not have the benefit of

any evidence or argument to the contrary because, at the time she issued her R&R, none of the

defendants had been served with process or with a copy of plaintiff’s motion.

                                                 2
  Case 2:20-cv-11130-BAF ECF No. 18 filed 08/03/20                PageID.130       Page 3 of 7



              In the interim, however, defendant Murphy has been served with these documents

and he has filed extensive objections. Of particular relevance is an affidavit of the jail

administrator, Tarneseis Pringle, that is attached to defendant’s objections as Exhibit 1. She

avers:

              4. That on a daily basis, I am inside the jail to ensure compliance
              with the jail’s policies and procedures which include:

                     a. That before a detainee can enter the facility, the
                     detainees are screened at the sally port-garage by asking
                     them health-related questions and taking their
                     temperatures;

                     b. If a detainee’s answers to the screening questions or if
                     any symptoms are mentioned or noted which raise
                     concerns, jail medical staff from Advanced Correctional
                     Health Care assesses the detainee and determines whether
                     the detainee will be sent to a hospital or quarantined at the
                     jail;

                     c. Since early April of 2020, the jail automatically
                     quarantines for two weeks all new detainees admitted into
                     the jail;

                     d. The jail has available both medical cells and additional
                     cells that it sets aside for quarantine use;

                     e. That the jail has taken steps to reduce the number of new
                     detainees entering the jail, new detainees are typically
                     limited to new local arrests for felonies and serious
                     misdemeanors;

                     f. That as of the last week in March, the jail canceled all in-
                     person visits, both social and attorneys for detainees, any
                     visits are being conducted by video;

                     g. That as of April 13, 2020, the jail has issued face masks
                     to detainees;

                     h. That as of the week of April 13, there were no known
                     COVID-19 patients until June 15, 2020;

                                                   3
Case 2:20-cv-11130-BAF ECF No. 18 filed 08/03/20            PageID.131      Page 4 of 7



                i. That the inmate that had COVID-19 was immediately
                quarantined;

                j. That beginning the week of April 13, 2020, extra
                cleaning is being performed inside the jail including
                continuously wiping down the surfaces of the jail;

                k. The use of two Kaivec cleaning machines;

                l. That detainee cells are cleaned on a daily basis;

                m. That UV lights are used to disinfect masks;

                n. That the jail limits entry into the detainee population to
                staff and essential employees who must report any
                symptoms of infection and are prohibited from coming into
                work if they show any signs of symptoms related to
                COVID-19;

                o. That as of the week of April 6, 2020, all jail staff must
                wear a mask when inside the detainee areas;

                p. That any jail trustees and staff inside the jail kitchen
                must wear masks while inside the kitchen or serving meals;

                q. All social programs for detainees have been temporarily
                canceled so as to assist with social distancing for the
                detainees.

         5. In addition to adopting the above-mentioned policies, attached
         hereto as Exhibit A is an inter-office memo from myself to the
         correctional staff dated March 28, 2020, outlining the jail’s
         compliance with Governor Whitmer’s Executive Order 2020-29
         and how the jail was going to comply with Governor Whitmer’s
         Executive Order.

         6. That I do enter the jail to monitor compliance with these
         requirements, and the jail personnel are complying with these
         policies.

                                     *    *   *

         8. That all inmates have access to soap as well as masks.


                                          4
  Case 2:20-cv-11130-BAF ECF No. 18 filed 08/03/20                 PageID.132       Page 5 of 7



Def.’s Obj., Ex. 1.

               In light of these averments, which plaintiff has not challenged, the Court

concludes that plaintiff has failed to show that he is likely to succeed on the merits of his Eighth

or Fourteenth Amendment claim. To prevail, plaintiff must demonstrate that he is being

subjected to an unreasonable risk to his health or safety and that defendants have been

deliberately indifferent to that risk. See Wilson, 961 F.3d at 839-40 (citing Farmer v. Brennan,

511 U.S. 825, 834-37 (1994)). Plaintiff filed the instant motion on April 2, 2020. According

to Jail Administrator Pringle, there were no COVID-19 cases at the jail at that time or at any

time until approximately ten weeks later. Pringle also indicates that beginning in early to mid

April, masks were available to inmates, staff were required to wear masks, and an extensive

sanitizing protocol was in place. It therefore seems quite unlikely that plaintiff was being

subjected to an unreasonable risk of exposure to the coronavirus at the time he filed his motion

for emergency injunctive relief.

               It is even more unlikely that defendants were being deliberately indifferent to

plaintiff’s health or safety. As noted, a number of jail policies were put into place in early to

mid April, at the time the instant motion was filed and shortly thereafter, that were intended to

protect staff and inmates from exposure to the virus and to prevent the spread of infection.

These policies included screening and quarantining incoming inmates, limiting the number of

new inmates, eliminating in-person visitation and social programming, providing all inmates

with face masks and soap, cleaning surfaces and cells continuously or daily, disinfecting masks,

requiring staff to wear masks in detainee areas, requiring inmates and staff to wear masks while

in the kitchen or while serving meals, and ensuring compliance with the governor’s executive


                                                 5
  Case 2:20-cv-11130-BAF ECF No. 18 filed 08/03/20                  PageID.133      Page 6 of 7



order. Just as in Wilson, the Court finds it unlikely that plaintiff will “succeed on the merits of

[his] Eighth Amendment claim because . . . [defendant] responded reasonably to the known,

serious risks posed by COVID-19.” Wilson, 961 F.3d at 840. In Wilson, the Bureau of Prisons

(“BOP”) implemented measures quite similar to those described by Jail Administrator Pringle,

“including screening for symptoms, educating staff and inmates about COVID-19,

cancelling visitation, quarantining new inmates, implementing regular cleaning, providing

disinfectant supplies, and providing masks.” Id. at 841. Given these measures, the court of

appeals concluded

               that petitioners have not provided sufficient evidence to show that
               the BOP was deliberately indifferent to the serious risk of harm
               presented by COVID-19 at Elkton. This conclusion is dispositive.
               “[O]ur cases warn that a court must not issue a preliminary
               injunction where the movant presents no likelihood of merits
               success.” Daunt v. Benson, 956 F.3d 396, 421–22 (6th Cir.
               2020) (quoting La.-Pac. Corp. v. James Hardie Bldg. Prod., Inc.,
               928 F.3d 514, 517 (6th Cir. 2019)); see also Cooey v.
               Strickland, 604 F.3d 939, 946 (6th Cir. 2010). The district
               court erred in holding that petitioners had demonstrated a
               likelihood of success on their Eighth Amendment claim.

Id. at 844.

               The Court reaches the same conclusion in the present case. Plaintiff has failed

to show that he is likely to succeed in demonstrating that defendant has been deliberately

indifferent to the risk posed by the coronavirus. Plaintiff has also failed to show that he is likely

to succeed in demonstrating that he was subjected to an unreasonable risk to his health or safety

at the time he filed the instant motion or at any time thereafter. Accordingly,




                                                 6
   Case 2:20-cv-11130-BAF ECF No. 18 filed 08/03/20                        PageID.134         Page 7 of 7



                 IT IS ORDERED that Magistrate Judge Morris’ R&R and amended R&R are

rejected.



                 IT IS FURTHER ORDERED that plaintiff’s motion for a TRO or preliminary

injunction is denied.




                                                     s/Bernard A. Friedman
                                                     Bernard A. Friedman
 Dated: August 3, 2020                               Senior United States District Judge
        Detroit, Michigan


                                       CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any
unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on August 3, 2020.

 Gregory A. Nalepka, #105291                         s/Johnetta M. Curry-Williams
 LIVINGSTON COUNTY JAIL                              Case Manager
 150 S. Highlander Street
 Howell, MI 48843




                                                       7
